TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00015-CR







Randy Ray Kersey, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 51,117, HONORABLE RICK MORRIS, JUDGE PRESIDING







Appellant Randy Ray Kersey pleaded no contest to indecency with a child.  See Tex.
Penal Code Ann. § 21.11 (West Supp. 2001).  The district court adjudged him guilty and assessed
punishment at imprisonment for four years, in accord with a plea bargain agreement.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised
of his right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).  The notice of appeal in this cause does not comply with this rule.  In opinions
announced after the briefs were filed in this cause, both this Court and the Texas Court of Criminal
Appeals have held that if a notice of appeal does not comply with rule 25.2(b)(3), it fails to confer
appellate jurisdiction.  Whitt v. State, No. 03-00-00194-CR (Tex. App.--Austin April 19, 2001, no
pet. hist.); see also Cooper v. State, No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).

The appeal is dismissed for want of jurisdiction.



				__________________________________________

				Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear 

Dismissed for Want of Jurisdiction

Filed:   May 17, 2001

Do Not Publish